Exhibit 10(b)

 

DEFERRED COMPENSATION AGREEMENT

 

THIS AGREEMENT entered into this the 15th day of January, 1987, by and between
THE NATIONAL BANK OF SUMMERS, a corporation organized and existing under the
laws of the UNITED STATES OF AMERICA (hereinafter referred to as the
“Corporation”), and                     , an independent contractor (hereinafter
referred to as “Director”).

 

WHEREAS, the Director has provided services in a capable and efficient manner,
resulting in substantial growth and progress to the Corporation; and

 

WHEREAS, the experience of the Director is such that assurance of his continued
services is essential to the future growth and profits of the Corporation; and

 

WHEREAS, the Corporation desires to retain the services of the Director; and

 

WHEREAS, the Director is willing to continue to provide services to the
Corporation if the Corporation will agree to pay to him or his designees certain
benefits in accordance with the provisions and conditions hereinafter set forth;
and

 

WHEREAS, the Corporation is the owner of certain life insurance policies and
other property on behalf of the Director. NOW, THEREFORE, in consideration of
the agreements between the parties, the parties covenant and agree as follows:

 

1. PROMISE TO PAY

 

Notwithstanding any other agreements between the parties, the Corporation agrees
to pay the Director certain amounts, as hereinafter set forth, payments of which
will be deferred pursuant to the terms of this Agreement as hereinafter set
forth.

 

2. MATURITY DATE

 

The Corporation agrees that the payments to the Director shall commence upon the
first day of the month following his sixty-fifth (65th) birthday, hereinafter
called the Maturity Date.

 

3. DEFERRED COMPENSATION BENEFIT

 

If the Director is living on the Maturity Date, the Director shall be entitled
to receive, in monthly installments over a period of one hundred eighty (180)
Months, an amount determined by the following table assuming all dividends have
been reinvested in the policy and the policy has been continuously kept in full
force plus the then value of all other investments made by and owned by the
Corporation on behalf of the Director.

 

Example: (1st, 2nd, 3rd, etc.) 12 monthly payments shall equal (1/15, 1/14,
1/13, etc.) of the net cash surrender value plus any dividend payable during the
preceding year divided by one minus the current marginal Federal Tax bracket of
the Corporation.

 



--------------------------------------------------------------------------------

Table I

 

1st

   12    Months      -      1/15    (See above example)

2nd

   12    Months      -      1/14    "

3rd

   12    Months      -      1/13    "

4th

   12    Months      -      1/12    "

5th

   12    Months      -      1/11    "

6th

   12    Months      -      1/10    "

7th

   12    Months      -      1/9    "

8th

   12    Months      -      1/8    "

9th

   12    Months      -      1/7    "

10th

   12    Months      -      1/6    "

11th

   12    Months      -      1/5    "

12th

   12    Months      -      1/4    "

13th

   12    Months      -      1/3    "

14th

   12    Months      -      1/2    "

15th

   12    Months      -      Remainder     

 

“Net cash surrender value” shall mean the cash surrender value on the maturity
date plus annual increases (cumulatively) of cash value less amounts of cash
value used for payments to the Director (or equal to what would have been paid
out of cash value if the corporation does not actually pay by borrowing or
making partial surrenders) which would be the total payments to the Director
less the tax savings of the Corporation due to the payments being tax
deductible.

 

The Director shall be entitled to a minimum monthly payment of $                
beginning at the maturity date.

 

EXAMPLE OF 3.

 

Dividend paid during preceding policy year $8,000.

Maturity Date cash surrender value $97,500.

                                             ($97,500)

First monthly payment = (15) + ($8,000) divided by 12 = $1,830.81

                                                 (1 - .34)

 

If Director is still alive after 15 years, a monthly amount equal to the 180th
payment shall continue to be paid to the Director during the life of Director.

 

4. PREMATURITY DEATH BENEFIT

 

If the Director shall die prior to the Maturity Date, his beneficiaries,
determined in accordance with Paragraph 5 hereof, shall receive, in equal
monthly installments over a period of one hundred eighty (180) months, an amount
determined by taking the death benefit of said policy, assuming all dividends
have been reinvested in the policy and said policy has been kept continuously in
full force, and dividing it by one minus the Federal marginal tax rate of the
Corporation and dividing by the number of payments (180).

 

2



--------------------------------------------------------------------------------

EXAMPLE OF 4

 

Death Benefit = $70,000.

 

                                                                     ($70,000)

180 equal monthly installments of (1 - .34) divided by 180 = $589.23

 

5. BENEFICIARY OF DEATH BENEFIT

 

In the event that the Director should die prior to receipt of any amount to
which he is entitled hereunder, or of all such amounts, any amounts remaining
unpaid shall be paid to such beneficiary or beneficiaries as the Director may
designate by filing with the Corporation a notice in writing, but in the absence
of any such designation, such unpaid amounts shall be paid to his surviving
spouse, if living, and if not living, then the balance remaining shall be paid
in a single lump sum to the Director’s estate.

 

6. INSTALLMENT PAYMENT OF DEATH BENEFIT

 

In the event payment of monthly installments shall have theretofore commenced to
the Director, the beneficiaries shall receive the balance of the monthly
payments in the amount of the last monthly payment that was paid to the Director
for up to 15 years, but in no case shall there be more than a total of 180
payments (including payments to the Director as well as the beneficiary).

 

7. TERMINATION BENEFIT

 

If the Director shall become disabled or his services shall be terminated for
any reason other than death, he shall be entitled to monthly installments
determined by the formula established in Paragraph 3 hereof. However, the
minimum monthly payment provision shall not apply.

 

8. NON-ASSIGNABLE RIGHTS

 

Except as otherwise provided by this Agreement, it is agreed that neither the
Director nor his spouse, nor other beneficiary, shall have any right to commute,
sell, assign, transfer or otherwise convey the right to receive any payments
hereunder which payments and the right thereto are expressly declared to be
non-assignable and non-transferable.

 

9. NON-FORFEITABLE RIGHTS

 

All rights and benefits provided to the Director under this Agreement shall be
fully vested and non-forfeitable.

 

10. INDEPENDENCE OF AGREEMENT

 

The benefits payable under this Agreement shall be independent of, and in
addition to, any other service agreement that may exist from time to time
between the parties hereto, or any other compensation payable by the Corporation
to the Director.

 

This Agreement shall not be deemed to constitute a contract of service between
the parties hereto, nor shall any provision hereof restrict the right of the
Corporation to discharge the Director, or restrict the right of the Director to
terminate his services.

 

11. NON-SECURED PROMISE

 

The rights of the Director under this Agreement and of any beneficiary of the
Director shall be solely those of an unsecured creditor of the Corporation. Any
insurance policy or any other asset acquired or held by the Corporation in
connection with the liabilities assumed by it hereunder, shall not, except as
otherwise expressly provided, be deemed to be held under any trust for the
benefit of

 

3



--------------------------------------------------------------------------------

the Director or his beneficiaries or to be security for the performance of the
obligations of the Corporation, but shall be, and remain, a general, unpledged,
unrestricted asset of the Corporation.

 

12. CHANGE OF BUSINESS FORM

 

The Corporation agrees that it will not merge or consolidate with any other
corporation or organization, or permit its business activities to be taken over
by any other organization, unless or until the succeeding or continuing
corporation or other organization shall expressly assume the rights and
obligations of the Corporation herein set forth. The Corporation further agrees
that it will not cease its business activities or terminate its existence, other
than as heretofore set forth in this Paragraph 12, without having made adequate
provision for the fulfilling of its obligations hereunder. In the event of any
default with respect to the provision of this Paragraph 12, the Director (or
other obligee or obligees) shall have a continuing lien on all corporate assets,
including already transferred assets, until such default be corrected.

 

13. AMENDMENT OF AGREEMENT

 

This Agreement may be revoked or amended in whole or in part by a writing signed
by both the parties hereto.

 

14. GOVERNING LAW

 

This Agreement shall be governed by the laws of the State of West Virginia.

 

IN WITNESS WHEREOF, the said Corporation has caused this Agreement to be signed
in its corporate name by its duly authorized officer, and impressed with its
corporate seal, and properly attested to, and the said Director has hereunto set
his hand and seal, all on the day and year first above written.

 

ATTEST:

     

CORPORATION

                 

(SEAL)

Witness                          

(SEAL)

Witness       Director    

 

4